820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert W. BRADFORD, Plaintiff-Appellant,v.STATE OF TENNESSEE; Tennessee State Legislature; TennesseeState Election Commission; David E. Durham; David A.Collins; Known and Unknown Members of Tennessee StateElection Commission; Democratic Party Officials; RepublicanParty Officials; Winfield Dunn; Ned R. McWherter; and W. J.Michael Cody, Defendants-Appellees.
No. 86-6118
United States Court of Appeals, Sixth Circuit.
June 19, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This matter is before the court upon consideration of plaintiff's appeal from that portion of the district court's order which allegedly dismissed claims in his civil rights action as frivolous.  The matter was referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a civil rights action in the district court challenging the constitutionality of Tennessee's disenfranchisement statute, Tennessee Code Annotated Sec. 40-20-114.  The district court noted that part of the action was frivolous but abstained in the matter to allow the state court an opportunity to consider the validity of the challenged statute.  Plaintiff appeals that part of the abstention order which allegedly dismissed the frivolous portion of his action.


3
Upon consideration, this court concludes that the district court properly abstained from deciding the merits of this action for reasons stated in its memorandum opinion dated October 3, 1985.  Furthermore, it is noted that plaintiff proceeds on appeal under a misapprehension that the district court dismissed part of his suit as frivolous; it did not.  The district court merely stated in its memorandum opinion at page 6, n. 6, that certain claims in the action would be dismissed for frivolity, apparently when the merits of the action are resolved.


4
It is therefore ORDERED that the district court's order be and hereby is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.